Citation Nr: 0122474	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to an evaluation 
in excess of 50 percent for PTSD, and a TDIU.

The veteran provide oral testimony before the undersigned 
Member of the Board via a video conference hearing with the 
RO in July 2001.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) as applicable.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

The record shows that the RO in October 1995 granted service 
connection for PTSD and assigned a 30 percent rating under 
the diagnostic criteria then in effect.  A VA examiner in 
1995 had reported depressive disorder not otherwise specified 
and alcohol dependence as the principal psychiatric diagnoses 
in addition to PTSD.  The initial rating and those that 
followed in 1997 and 1999 did not show any psychiatric 
disorder rated as nonservice-connected.  Nor was there a 
rating determination of the nature of the reported alcohol 
abuse.  

The RO increased the PTSD rating to 50 percent in 1999 after 
it reviewed VA outpatient records from 1998 and 1999 that 
reported the veteran's job loss late in 1999.  

The record reflects that the veteran did not appeal any of 
the previously mentioned rating decisions after the RO 
provided him with timely notice.  His application for a 
rating increase late in 2000 referred to VA inpatient and 
outpatient treatment.  The RO requested VA records beginning 
in mid May 2000 and received a list of his outpatient clinic 
visits from May to December 2000.  A VA examiner early in 
2001 once again reported depressive disorder not otherwise 
specified and alcohol dependence as principal psychiatric 
diagnoses in addition to PTSD.  The multi-axial assessment 
included a rating of 45 on Axis V.  

The examiner also listed alcoholic cirrhosis and other 
disorders on Axis III.  This report and previous examinations 
that provided multi-axial assessments did not differentiate 
the ratings for service-connected and nonservice-connected 
disability which is necessary to determine an accurate rating 
for the service-connected disability.  See, for example, 
Weggenman v. Brown, 5 Vet. App. 281 (1993) and Mee v. Brown, 
4 Vet. App. 220 (1993).  The duty to assist a veteran 
includes conducting a thorough evaluation so that the 
decision will be a fully informed one.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).

After the examination the RO once again requested VA 
outpatient records and received "electronic notes" only for 
outpatient visits during March and April 2001 which cover 
only a small portion of the reported treatment period.  At 
the July 2001 Board hearing, the veteran related the problems 
with anger, isolation, depression, suicidal thoughts and 
memory (Transcript (T) 2-5, 9-10).  He stated that he had 
recently completed a 12-week daily therapy program and was 
currently in a twice-weekly aftercare program.  He testified 
that he received treatment for alcohol abuse since the 
previous May through the substance abuse clinic (T 6, 10-11).  
Thus, the record does not contain pertinent medical evidence 
that likely exists.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Further, in view of the information on file regarding alcohol 
abuse, the Board believes that the RO should obtain relevant 
treatment records and a medical opinion to provide a record 
that would allow for an informed determination in light of 
the adjudication principles established in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001) (Circuit Court) and as 
contemplated in the VCAA.  

In Allen, the Circuit Court stated that "We foresee that 
such compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  The RO has 
not considered substance abuse as willful misconduct in this 
case.  In view certain facts that should appear obvious from 
the record, the RO must review this case under the provisions 
of 38 C.F.R. § 3.301 since the veteran's claim for increase 
was filed after October 1990.  See, for example, Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Regarding the TDIU claim filed late in 2000, the record shows 
the veteran listed Shell Oil Company as his employer in 1998.  
The RO did not receive a response to an inquiry it made late 
in 2000.  However at the hearing the veteran said he last 
worked in 1998 for a local school district (T 7).  From 
earlier examination and outpatient reports, he apparently had 
this job from some time in 1997 through late 1998.  He 
reported that he had no success obtaining work since 1998 and 
referred to his alcohol recovery (T 8, 11).  He also reported 
that he had not applied for Social Security Administration 
benefits (T 11).  This claim is inextricably intertwined with 
the claim for an increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339-40 (1996).  The veteran's service-
connected PTSD is currently rated 50 percent and he is 
presumed to be seeking the maximum evaluation.  Each basis of 
entitlement, schedular or TDIU, may provide a 100 percent 
rating.  The claim for a TDIU must be fully developed as 
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  See also 
Bowling v. Principi, 15 Vet. App. 1 (2001).





In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his psychiatric disability and 
substance abuse.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

The RO should submit requests to the 
veteran's former employers (VA Form 21-
4192) after clarifying his employment 
during the period under consideration.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A (b)(2) 
(West Supp. 2001).

3.  The RO arrange for a VA special 
psychiatric examination of the veteran to 
determine the current extent of severity 
of PTSD.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should conduct any tests 
deemed necessary.  The examiner should 
identify all of the veteran's psychiatric 
symptoms or manifestations and offer an 
opinion as to how each symptom or 
manifestation affects, and to what 
extent, his reliability, flexibility and 
efficiency levels, and, in general, his 
social and industrial adaptability.  

If the veteran is found to have an other 
psychiatric disorder(s), the 
manifestations and impairment resulting 
therefrom should be dissociated from the 
service-connected PTSD to the extent 
possible.  



The examiner should be requested to 
review the claims file and provide an 
opinion as to the likelihood that the 
veteran's substance abuse disorder is the 
result of PTSD rather than primary, or 
related to an underlying personality 
disorder or other psychiatric disorder 
found, but determined not to be related 
to PTSD, if such is established in the 
record.  Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

The examiner should also assign a 
numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  

It is imperative that the physician 
explain the meaning of the numerical 
score assigned, in terms of social and 
industrial impairment and distinguish 
between impairment related to service-
connected and nonservice-connected 
disorders, as found, in the GAF score.  
The examiner must express an opinion as 
to the impact of PTSD and any other 
related psychiatric disorder, as 
determined, on the veteran's ability to 
obtain and retain employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.  

Moreover, the governing regulations 
provide that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all new notification 
requirements and development procedures 
action required by the new law, the VCAA 
of 2000 are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a disability rating for PTSD in excess of 
50 percent in accordance with the 
applicable criteria, and a TDIU rating in 
accordance with the holdings in Friscia 
and Vettese.  

The RO should also document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.16(a)(b) 
(2000) and the holding in Allen v. 
Principi.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

